                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                              4:19CR3012

       vs.
                                                             ORDER
DAVID E. DOLL,

                   Defendant.


      IT IS ORDERED that Defendant David E. Doll’s Motion to Make Partial
Payment of Restitution Prior to Sentencing (Filing no. 39) is granted. The Clerk is
ordered to accept $50,000.00 from the Defendant as partial restitution.

      Dated this 21st day of January, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
